Exhibit 10.1

 

CONTRACT WORK AUTHORIZATION (Form 2) RELEASE NO. 2

 

for

AGENCY PROCUREMENTS

Between

 

ACUSPHERE, INC. (“ACUSPHERE/OWNER”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY INC. (“PARSONS”)

 

 

All work authorized by Acusphere and performed by Parsons in accordance with
this Contract Work Authorization shall be governed by the “Terms and Conditions
for Engineering, Procurement and Construction Management Services between
Acusphere, Inc. and Parsons Commercial Technology Group Inc.”, (the EPCM),
Effective date July 2, 2004.

 

--------------------------------------------------------------------------------


 

CONTRACT WORK AUTHORIZATION NO. 2

(Form 2)

FOR

AGENCY PROCUREMENTS

 

THIS Contract Work Authorization for the placement of agency procurements is
executed March 9, 2005 between ACUSPHERE, INC., with principal offices at 500
Arsenal Street, Watertown, Massachusetts 02472 (“Acusphere/Owner”) and PARSONS
COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”), with principal offices for this
project located at 150 Federal Street, Boston, Massachusetts 02110.

 

This Contract Work Authorization, the scope of which is defined below, is
intended to cover agency procurements by Parsons for Acusphere from July 6, 2004
through April 1, 2005.

 

It is understood and agreed that this Contract Work Authorization for
procurements (Form 2) shall only be used to cover the actual approved cost of
purchase orders and other forms of awards Parsons places with outside
vendors/contractors/ leasing companies, etc. as an Agent for Acusphere.

 

The time charged by Parsons for agency procurement services shall be authorized
by a Contract Work Authorization form for “Engineering and Construction
Management Services” (Form 1).

 

It is also understood and agreed that the Contract Work Authorization forms for
“Engineering and Construction Management Services” (Form 1) shall be used to
cover the actual approved cost of subcontracts placed with outside
subcontractors on a non-agency basis by Parsons, as well as the time charged by
Parsons for its subcontracting activities.

 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I                                                                                    
SCOPE OF SERVICES

 

1.1                                 Description of Services

 

Parsons shall, as an agent to Acusphere, procure required equipment (hereinafter
referred to as the “agency procurements”) in connection with Owner’s aseptic
pharmaceutical manufacturing facility located at 890 East Street, Tewksbury,
Massachusetts (the “Facilities”) as specifically set forth in the document sent
from Parsons to Acusphere on March 8, 2005 titled “Acusphere AI-700-301
Commercial Manufacturing Facility Comparison of Form 2 Commitments 1-Mar-05”.

 

--------------------------------------------------------------------------------


 

ARTICLE II                                                                                
ESTIMATED COST OF AGENCY PROCUREMENTS

 

Previous total estimated cost up through and including Contract Work
Authorization (Form 2) Release Number 1

 

$

3,928,787.44

 

 

 

 

 

Estimated increase based on Contract Work Authorization (Form 2) Release Number
2

 

$

690,359.00

 

Note: The amounts shown on Authorization No. 2 for Agency Purchase Orders shall
be paid by Acusphere to vendors directly and will not flow thru Parsons books.
This amount includes Agency Purchase Orders issued, under prior purchase
authorization, after July 6, 2004 but before the execution date of this Contract
Work Authorization (Form 2) Release Number 2.

 

 

 

 

 

 

 

Revised total estimated cost up through this Contract Work Authorization
(Form 2)
Release Number 2

 

$

4,619,146.44

 

 

ARTICLE III                                                                            
TERMS AND CONDITIONS

 

THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED. FURTHER, THE PARTIES
ACKNOWLEDGE AND AGREE SUCH TERMS AND CONDITIONS, INCLUDING BUT NOT LIMITED TO
THOSE RELATING TO WAIVERS, ALLOCATIONS OF, RELEASES FROM, INDEMNITES AGAINST AND
LIMITATIONS OF LIABILITY, WHICH MAY REQUIRE CONSPICUOUS IDENTIFICATION, HAVE NOT
BEEN SO IDENTIFIED BY MUTUAL AGREEMENT AND THE PARTIES HAVE ACTUAL KNOWLEDGE OF
THE INTENT AND EFFECT OF SUCH TERMS AND CONDITIONS. EACH PARTY ACKNOWLEDGES THAT
IN EXECUTING THIS AGREEMENT IT RELIED SOLELY ON ITS OWN JUDGEMENT, BELIEF, AND
KNOWLEDGE, AND SUCH ADVICE AS IT MAY HAVE RECEIVED FROM ITS OWN COUNSEL, AND IT
HAS NOT BEEN INFLUENCED BY ANY REPRESENTATION OR STATEMENTS MADE BY ANY OTHER
PARTY OR SUCH OTHER PARTY’S COUNSEL. NO PROVISION IN THIS AGREEMENT IS TO BE
INTERPRETED FOR OR AGAINST ANY PARTY BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED
SUCH PROVISION.

 

ARTICLE IV                                                                            
SCHEDULE

 

It is estimated that the agency procurements covered by this Contract Work
Release shall be scheduled for delivery as noted on the agency purchase orders
and other forms of agency agreements.

 

All other terms and conditions for the Contract for Engineering, Procurement and
Construction Manager Services, as previously amended by Contract Work
Authorization (Form 2) Release Number 1 remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Contract Work
Authorization, document as of the date and year first above written.

 

2

--------------------------------------------------------------------------------


 

ACUSPHERE, INC. (“ACUSPHERE”)

PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”)

 

 

By:

/s/ John F. Thero

 

By:

/s/ Todd Williams, Jr.

 

 

Senior Vice President

 

 

Deputy Division Manager

 

Title

Title

 

 

3

--------------------------------------------------------------------------------